If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



In re GREGG BRYAN KNIGHT.


    GREGG BRYAN KNIGHT,                                                FOR PUBLICATION
                                                                       September 17, 2020
                Petitioner-Appellee,

    v                                                                  No. 346554
                                                                       Jackson Circuit Court
    PEOPLE OF THE STATE OF MICHIGAN,                                   Family Division
                                                                       LC No. 18-002119-CZ
                Respondent-Appellant.


Before: BOONSTRA, P.J., and TUKEL and LETICA, JJ.

LETICA, J. (concurring).

       Given MCL 49.153’s broad language, I agree with the majority that a prosecutor, who
chooses to do so,1 may appear for the State in a civil matter involving restoration of firearm rights.


1
  Like my colleagues, I recognize the benefits of our adversarial system while also acknowledging
that our Legislature provided a non-adversarial civil process for a petitioner seeking restoration of
his firearm rights following a conviction for a specified felony. MCL 28.424(1), (3), and (4).
Compare MCL 780.621(11) (creating an adversarial process requiring service on the prosecutor
and providing an opportunity to contest an application to set aside a conviction). The statute at
issue in this case directs the petitioner to file the petition in the county where he resides, not
necessarily the county of conviction. MCL 28.424(1). The statute also requires the petitioner to
file a petition and places on him the burden of proving by clear and convincing evidence that five
years had expired since he “paid all fines imposed for the violation resulting in the prohibition,”
“served all terms of imprisonment imposed for the violation resulting in the prohibition,” and
“successfully completed all conditions of probation or parole imposed for the violation resulting
in the prohibition.” MCL 28.424(4)(b)(i)-(iii). The petitioner must further demonstrate that his
“record and reputation are such that [he] is not likely to act in a manner dangerous to the safety of
other individuals.” MCL 28.424(4)(c). The first three of these issues may be determined by



                                                 -1-
Michigan ex rel Oakland Co Prosecutor v Dep’t of Corrections, 199 Mich. App. 681, 694; 503
NW2d 465 (1993). Compare In re Hill, 206 Mich. App. 689, 692 n 1; 522 NW2d 914 (1994)
(holding that the Probate Code’s specific statutory provisions conferring standing on a prosecutor
representing the Department of Social Services controlled over MCL 49.153’s broad language).
Moreover, despite the prosecutor’s lack of formal intervention and because petitioner’s objection
to the prosecutor’s standing is raised for the first time on appeal, I further agree that the prosecutor
is an aggrieved party for purposes of this appeal. Tucker v Clare Bros Ltd, 196 Mich. App. 513,
518; 493 NW2d 918 (1992).

         Turning to the language of the current statutory scheme, my colleagues raise an issue not
addressed by the parties below. They conclude that the dispositive language from MCL
28.424(4)(b)(iii) is “imposed for the violation resulting in the prohibition” and that because
petitioner’s prison sentence was imposed for his probation violation, not for the underlying
specified felony, the petition must be denied. Although I disagree with this rationale,2 I agree that
the trial court erred.

       In relevant part, MCL 28.424 reads:

       (1) An individual who is prohibited from possessing, using, transporting, selling,
           purchasing, carrying, shipping, receiving, or distributing a firearm under
           section 224f(2) of the Michigan penal code, 1931 PA 328, MCL 750.224f,
           may petition the circuit court in the county in which he or she resides for
           restoration of those rights.

                                               * * *

       (4) The circuit court shall, by written order, restore the rights of an individual to
           possess, use, transport, sell, purchase, carry, ship, receive, or distribute a firearm
           or to possess, use, transport, sell, carry, ship, or distribute ammunition if the




reviewing court or institutional records and the fourth query can be answered from the petitioner’s
documentation or through direct questioning. Even so, during oral argument in this matter, the
prosecutor candidly admitted that he appeared below at the circuit court’s request for assistance,
and, not just in this case. If, in fact, the current statutory petition process is proving problematic
for the circuit courts, certainly their concerns should be brought to the Legislature’s attention.
Compare MCL 28.424 with ND Code Ann 62.1-02-01.1.
2
   The law is well-established that “a probation violation does ‘not constitute a separate
felony . . . .’ ” People v Hendrick, 472 Mich. 555, 562; 697 NW2d 511 (2005), quoting People v
Kaczmarek, 464 Mich. 478, 482; 628 NW2d 484 (2001). “Rather, ‘revocation of probation simply
clears the way for resentencing on the original offense.’ ” Id. See also MCL 771.4 (“If a probation
order is revoked, the court may sentence the probationer in the same manner and to the same
penalty as the court might have done if the probation order had never been made.”).


                                                  -2-
            circuit court determines, by clear and convincing evidence, that all of the
            following circumstances exist:

                                                  * * *

            (b) The expiration of 5 years after all of the following circumstances:

                (i) The individual has paid all fines imposed for the violation resulting in
            the prohibition.

                (ii) The individual has served all terms of imprisonment imposed for the
            violation resulting in the prohibition.

               (iii) The individual has successfully completed all conditions of probation
            or parole imposed for the violation resulting in the prohibition. [Emphasis
            added.]

Petitioner recognizes that he did not successfully complete his probation, but he maintains that his
subsequent parole discharge establishes that he successfully completed his parole. Petitioner
contends that the Legislature’s use of the disjunctive word “or” between the probation or parole
signifies that a petitioner is eligible for restoration of his firearm rights if he successfully completes
either all conditions of his probation or all conditions of his parole imposed for the violation
resulting in the prohibition. On the other hand, the prosecution reads the statutory language to
require a petitioner to successfully complete all conditions of probation or parole if actually
imposed for the underlying specified felony conviction. Because petitioner twice violated his
probation conditions, the prosecutor argues that the circuit court erred when it restored petitioner’s
firearm rights. In any event, the prosecutor asserts that, even if petitioner’s disjunctive reading is
correct, the circuit court nevertheless erred because petitioner failed to pay his court-ordered
restitution. Petitioner responds that his restitution abated upon his discharge from parole, and,
therefore, he successfully completed that parole condition. The circuit court granted petitioner’s
petition, concluding that petitioner’s parole discharge was sufficient to satisfy subsection
(4)(b)(iii).

                                    I. STANDARD OF REVIEW

         The interpretation and application of a statute presents a question of law that we review de
novo. Menard Inc v Dep’t of Treasury, 302 Mich. App. 467, 471; 838 NW2d 736 (2013). Our
objective is to discern and give effect to the Legislature’s intent. Id. “The rules of statutory
construction serve as guides to assist [the courts] in determining legislative intent with a greater
degree of certainty.” Varran v Granneman (On Remand), 312 Mich. App. 591, 618; 880 NW2d
242 (2015). “Statutory language should be construed reasonably, keeping in mind the purpose of
the statute.” Id. “Once the intention of the Legislature is discovered, it must prevail over any
conflicting rule of statutory construction.” Id. The most reliable evidence of the Legislature’s
intent is “the language of the statute itself.” Menard Inc, 302 Mich. App. at 471. When construing
statutory language, we read “the statute as a whole and in its grammatical context, giving each and
every word its plain and ordinary meaning unless otherwise defined.” Id. (quotation marks and
citation omitted). “Effect must be given to every word, phrase, and clause in a statute, and the
court must avoid a construction that would render part of the statute surplusage or nugatory.” Id.


                                                   -3-
at 471. “If the language is clear and unambiguous, the statute must be enforced as written and no
further judicial construction is permitted.” Id. (quotation marks and citation omitted). One rule
of statutory construction is that “[t]he word ‘or’ generally refers to a choice or alternative between
two or more things.” Id. at 472 (quotation marks and citation omitted).

                                          II. ANALYSIS

                                         A. MCL 750.224f

       MCL 28.424 operates in tandem with the criminal felon-in-possession statute, MCL
750.224f. See MCL 28.424(1) and MCL 750.224f(2)(b). Unless the circuit court restores the
firearm rights of a felon convicted of a specified felony under MCL 28.424, he remains subject to
criminal prosecution if he possesses a firearm. MCL 750.224f(1), (2), and (5); People v Perkins,
473 Mich. 626, 635; 703 NW2d 448 (2005).

       MCL 750.224f parallels the language in MCL 28.424, providing in pertinent part:

       (1) Except as provided in subsection (2), a person convicted of a felony shall not
       possess, use, transport, sell, purchase, carry, ship, receive, or distribute a firearm in
       this state until the expiration of 3 years after all of the following circumstances
       exist:

       (a) The person has paid all fines imposed for the violation.

       (b) The person has served all terms of imprisonment imposed for the violation.

       (c) The person has successfully completed all conditions of probation or parole
       imposed for the violation.

       (2) A person convicted of a specified felony shall not possess, use, transport, sell,
       purchase, carry, ship, receive, or distribute a firearm in this state until all of the
       following circumstances exist:

       (a) The expiration of 5 years after all of the following circumstances exist:

       (i) The person has paid all fines imposed for the violation.

       (ii) The person has served all terms of imprisonment imposed for the violation.

       (iii) The person has successfully completed all conditions of probation or parole
       imposed for the violation.

       (b) The person’s right to possess, use, transport, sell, purchase, carry, ship, receive,
       or distribute a firearm has been restored under section 4 of 1927 PA 372, MCL
       28.424.

       This Court has previously addressed the question of whether a probation violation
precluded the automatic restoration of firearm rights for a felon convicted of a non-specified felony



                                                 -4-
under MCL 750.224f(1)(c). In People v Sessions, 262 Mich. App. 80; 684 NW2d 371 (2004), rev’d
and vacated 474 Mich. 1120; 712 NW2d 718, recon den 477 Mich. 883 (2006), the prosecution
charged the defendant with being a felon-in-possession. The defendant contended that he had
successfully completed all conditions of probation when the circuit court discharged him despite
earlier continuing his probation after a probation violation. Id. at 83. This Court interpreted the
phrase “successfully completed all conditions of probation” in MCL 750.224f(1)(c), and held that
the existence of a probation violation precluded a conclusion that the individual had successfully
completed probation. Id. at 84-86. In particular, the Sessions majority reasoned:

       The plain and ordinary meaning of the phrase ‘successfully completed all condition
       or probation’ requires success in all conditions imposed for probation. This
       straightforward meaning of the phrase becomes more apparent if the words ‘all
       conditions’ are removed because the probationer would then merely have to
       succeed in making it through the probationary period, or ‘successfully complete
       probation.’ In construing a statute, the court should presume that every word has
       some meaning and should avoid any construction that would render any part of a
       statute surplusage or nugatory. People v Borchard-Ruhland, 460 Mich. 278, 285;
       597 NW2d 1 (1999). It is possible to give every word in MCL 750.224f(1)(c)
       meaning by recognizing the difference between a probationer who is discharged
       from probation upon successful completion of all conditions of probation and a
       probationer who is discharged from probation despite failing to successfully
       complete all conditions of probation. [Sessions, 262 Mich. App. at 85 (emphasis
       added).]

        However, our Supreme Court reversed and vacated this Court’s decision. Sessions, 474
Mich. at 1120. The Court explained that a probation officer had stated that the defendant had
complied with the conditions of his probation, that the prosecutor had failed to challenge the
probation officer’s statement, and, that the circuit court later adopted the probation officer’s
statement in an order discharging the defendant from probation.3 Sessions, 474 Mich. at 1120.
Thus, the Court concluded that the prosecutor’s subsequent contention that the defendant had not
successfully completed probation was an impermissible collateral attack of the probation discharge
order. Id. In a dissenting opinion, Justice Kelly opined that a successful completion of probation
would happen when one “achieve[d] a favorable termination of all conditions of probation.” Id.
at 1121 (KELLY, J., dissenting). Justice Kelly observed that because the circuit court
unconditionally discharged the defendant from probation, he achieved such a termination; he “was
free from court supervision without the obligation to report to a probation officer. Therefore, he
successfully completed all conditions of probation.” Id. (KELLY, J., dissenting). Justice Kelly
explained that it was “obvious . . . that a person has ‘successfully’ complied with all of his legal
obligations because no conditions remain. Where once there were five conditions to satisfy, now
there is none.” Id. at 1121-1122 (KELLY, J., dissenting). Justice Kelly further explained that the
term “successfully” was not the same as “perfectly.” Id. at 1122 (KELLY, J., dissenting). And


3
 The court’s order reflected the probation officer’s assertion “that the defendant had ‘complied
with the [sic] terms and conditions of [his] probation.’ ” Sessions, 474 Mich. at 1120.



                                                -5-
Justice Kelly buttressed her conclusion by noting that the structure of the other statutory provisions
referenced a distinct date for the payment of all fines and service of all terms of imprisonment,
suggesting that discharge of probation was final determination that probationary conditions had
been successfully completed. Id. at 1121-1122 (KELLY, J., dissenting).4

        This Court recently revisited the question of the meaning of the phrase “successfully
completed all conditions of probation” in People v Parkmallory, 328 Mich. App. 328 Mich App
289; 936 NW2d 877 (2019), judgment vacated 505 Mich. 866; 935 NW2d 49 (2019). The question
presented was whether the defendant’s trial counsel was ineffective for failing to present evidence
that the defendant’s right to possess a firearm had been automatically restored under MCL
750.224f(1). The defendant had been convicted and sentenced to probation with credit for time
served. Id. at 296. His probation was later closed without improvement. Id. Finding Justice
Kelly’s dissent in Sessions persuasive, this Court adopted it and concluded that the defendant
“achieved a favorable termination of his probation” when he was unconditionally discharged. Id.
at 297-300. Our Supreme Court subsequently vacated this Court’s judgment and remanded to the
circuit court to conduct a hearing to determine “whether the defendant would have been able to
show . . . that he had ‘paid all fines imposed for the violation,’ MCL 750.224f(1)(a), or that he
‘successfully completed all conditions of probation or parole imposed for the violation,’ MCL
750.224f(1)(c), due to the . . . bench warrant for his ‘failure to pay the balance of his Court
Assessments,’ including his probation supervision fees.” Parkmallory, 505 Mich. at 866.

                                          B. MCL 28.424

        MCL 28.424(4)(b) requires the circuit court considering a petition to restore firearm rights
to ensure that five years have passed since the payment of “all fines,” the service of “all terms of
imprisonment,” and the successful completion of “all conditions of probation or parole[.]” Fines,
imprisonment, and conditions of probation or parole are potential sentencing consequences arising
from a felony conviction. MCL 750.506, MCL 769.1, MCL 769.5, MCL 769.31, MCL 769.34(1),
and MCL 771.1(1).

        Although certain conditions of probation are statutorily mandated, MCL 771.3(1), the
circuit court may impose additional conditions of probation in its discretion, MCL 771.3(2)-(3).
One of the statutorily mandated conditions of probation is that the probationer pay restitution.
MCL 769.1a(11), MCL 771.3(1)(e), and MCL 780.766(11).

        Likewise, certain parole conditions are statutorily mandated, but the Parole Board may
impose other parole conditions in its discretion. MCL 791.233(3), MCL 791.234a(8), and MCL
791.236; Mich Admin Code, R 791.7730. Again, one of the statutorily mandated conditions of
parole is that the parolee pay restitution if the circuit court ordered him to do so under the crime
victim’s rights act or the code of criminal procedure. MCL 769.1a(11), MCL 780.766(11), and
MCL 791.236(5). See also Mich Admin Code, R 791.7730.



4
  Justice Markman indicated that while he did not “necessarily disagree with Justice Kelly’s
substantive analysis,” he believed that the Court would “doubtlessly . . . have the opportunity to
consider it in a future case.” Sessions, 474 Mich. at 1120 (MARKMAN, J., concurring).


                                                 -6-
       If the circuit court imposes probation, the conditions thereof are reflected in its orders. See
Mich Admin Code R 791.9920(1) and (3). Similarly, the Parole Board’s parole order includes the
conditions of parole. MCL 791.236(3) and (4).

        During the probationary term, a probation officer may petition the court to discharge the
defendant from his probation if the officer explains the reasons for his or her request. State Court
Administrative Office (SCAO), Form MC 245 (Mar 2015). The standardized form permits the
circuit court to find that either “all conditions of probation □ were □ were not successfully
completed.” Id. The form further reflects the circuit court’s order that “[t]he defendant is
discharged from probation supervision,” but that “[a]ny unfulfilled financial obligations or
conditions of sentence imposed by th[e] court can be pursued according to law.” Id. “When a
probationer is discharged upon the expiration of the probation period, or upon . . . earlier
termination by order of the court, entry of the discharge [must] be made in the records of the court,
and the probationer [is] entitled to a certified copy thereof.” MCL 771.6.

        Likewise, “[i]f a paroled prisoner has faithfully performed all of the conditions and
obligations of parole for the period of time fixed in the order of parole, and has obeyed all of the
rules and regulations adopted by the parole board, the prisoner has served the full sentence
required. The parole board shall enter a final order of discharge and issue the paroled prisoner a
certificate of discharge.” MCL 791.242(1).

         For most felony convictions, the circuit court is free to impose probation at the defendant’s
initial sentencing. MCL 771.1(1). A probationary sentence allows the defendant to remain in the
community, albeit under supervision, and may include imprisonment in the county jail, MCL
771.3(2). See also MCL 769.31(1)(b)(ii). Parole, on the other hand, is granted by the Parole Board
after the circuit court sentences the defendant to incarceration in the state prison, not probation.
Parole returns the parolee to the community under supervision. When a defendant violates
probation conditions, however, the circuit court may opt to revoke probation and impose
imprisonment in the state prison. MCL 771.4. If it does so, parole follows.

        Returning to the language of subsections (4)(b)(i) through (iii), each potential sentencing
consequence—fines, imprisonment, probation, or parole—must be “imposed for the violation
resulting in the prohibition.” “[T]he violation resulting in the prohibition” must refer to the
underlying felony conviction for the specified felony because it is that conviction that prevents the
petitioner from possessing a firearm. MCL 28.424(1), MCL 750.224(f)(2), and MCL
750.224(f)(10). Therefore, if the sentencing consequence was not imposed by the circuit court or
the Parole Board for the underlying specified felony conviction, it is not considered by the circuit
court deciding whether to restore the petitioner’s firearm rights.

        Moreover, the Legislature did not require a petitioner to demonstrate that he “successfully”
served all terms of imprisonment. MCL 28.424(4)(b)(ii). Nor did the Legislature require a
petitioner to demonstrate that he completed probation or parole without reference to the conditions
of probation or parole. Compare MCL 600.1099k(3) (“has successfully completed probation”),
MCL 600.1098(6) (“has successfully completed probation”), and MCL 780.621(5)(b)
(“[c]ompletion of probation”). Instead, the Legislature explicitly required a petitioner seeking
restoration of his firearm rights to demonstrate that he had “successfully completed all conditions
of probation or parole imposed for the violation resulting in the prohibition.” Compare MCL


                                                 -7-
330.1134a(1)(b)-(c) (“completed all of the terms and conditions of his or her sentencing, parole,
and probation”); MCL 333.18263(1)(c)(ii)-(iii) (same); MCL 333.20173a(1)(b)-(c) (same); MCL
400.734b(1)(b)-(c) (same). I can conceive of no principled reason for the Legislature to have
added “successfully” to subsection (4)(b)(iii) other than to purposefully differentiate the mere
completion of all conditions of probation or parole from the “successful” completion of all
probationary or parole conditions.5 Therefore, in order to avoid rendering part of the statute
nugatory or surplusage, this Court must give some meaning or effect to the word “successfully.”
Menard Inc, 302 Mich. App. at 471. Terms that are not defined in a statute, as here, must be given
their plain and ordinary meanings, and it is appropriate to consult a dictionary definition for
those meanings. People v Rea, 500 Mich. 422, 429; 902 NW2d 362 (2017); Halloran v Bhan, 470
Mich. 572, 578; 683 NW2d 129 (2004). “Success” is defined as a “favorable or desired outcome,”
and “successful” is defined “resulting or terminating in success.” Merriam-Webster’s Collegiate
Dictionary (11th ed). In turn, “successfully” is an adverb used to describe how the petitioner must
complete “all conditions of probation or parole imposed for the violation resulting in the
prohibition” in order to have his firearm rights restored. MCL 28.424(4)(b)(iii).

        This Court must also give meaning to “all of the following circumstances exist,” including
the petitioner successfully completing “all conditions of probation” if “imposed for the violation
resulting in the prohibition.” MCL 28.424(4). This reading is consistent with the language in
MCL 28.424(4)(b)(i) and (ii), seemingly allowing for multiple fines and multiple terms of
imprisonment if imposed for the violation resulting in the prohibition. In this case, for example,
an additional term of imprisonment followed the jail term imposed as part of petitioner’s initial
probationary sentence.

        This Court has recognized that MCL 750.224f, and, by logical extension, MCL 28.424,
“aims to protect the public from guns in the hands of convicted felons” because convicted felons
are “most likely to use them against the public.” See People v Dillard, 246 Mich. App. 163, 170;
631 NW2d 755 (2001) (quotation marks and citation omitted). The Legislature could certainly
conclude that a convicted felon who cannot abide by probation conditions is more likely to fail to
abide by other laws necessary for an ordered society. See id. And although some may disagree
with the Legislature’s assessment of the relative danger presented by a probation violation,6 this
Court “decline[s] to rewrite the plain statutory language and substitute [its] own policy decisions
for those already made by the Legislature.” DiBenedetto v West Shore Hosp, 461 Mich. 394, 405;


5
 This was also the conclusion of the Sessions majority after reviewing similar phrasing in MCL
750.224f(1)(c). Sessions, 262 Mich. App. at 85. I recognize that the majority’s decision in Sessions
was vacated, and, therefore, not binding. People v Akins, 259 Mich. App. 545, 550 n 8; 675 NW2d
863 (2003) (stating that “[a]Court of Appeals opinion that has been vacated by the majority of the
Supreme Court without an expression of approval or disapproval of” this Court’s reasoning is not
precedentially binding).
6
  Taken to its logical conclusion, petitioner’s alternate reading of subsection (4)(b)(iii) leads to an
odd outcome: denial of firearm restoration rights for a parolee whose violation results in parole
revocation, MCL 791.240a, but a pass for a probationer whose violation results in probation
revocation, MCL 771.4. A contrary reading however has the indirect benefit of incentivizing
convicted felons to fully comply with the conditions of their probation in the first instance.


                                                 -8-
605 NW2d 300 (2000). Of course, the Legislature has the prerogative to amend the statute to
afford a clear path for ex-felons who violate their conditions of probation to obtain restoration of
firearm rights.

        Subsection (4)(b)(iii)’s language requires petitioner to “successfully complete[] all
conditions of probation or parole imposed for the violation resulting in the prohibition.” It is
undisputed that the Calhoun County circuit court initially imposed a probationary sentence for
petitioner’s specified felony conviction along with probationary conditions. MCL 771.1(1)-MCL
771.3. It is undisputed that petitioner twice violated those probationary conditions before the
Calhoun County circuit court revoked his probation and imposed a prison sentence for the violation
resulting in the prohibition. MCL 771.4 and MCL 769.1. Thereafter, the Parole Board imposed a
term of parole and parole conditions, MCL 791.234 and 791.236, for the violation resulting in the
prohibition, MCL 791.234 and 791.236, before it discharged petitioner in 2007. In context, the
statutory language of MCL 28.424(4)(b)(i) through (iii) directs the circuit court to consider
whether a petitioner has fulfilled all of the potential sentencing outcomes actually imposed as the
result of his specified felony conviction. Petitioner acknowledges that he failed to successfully
complete all conditions of probation imposed for his specified felony conviction. His subsequent
parole discharge alone does not satisfy the plain language of MCL 28.424(4)(b)(iii).

        However, assuming arguendo that petitioner’s earlier failure to successfully complete all
of his probation conditions is disregarded, I would nevertheless conclude that the circuit court
erred in determining that petitioner had successfully completed all of his parole conditions when
he failed to pay restitution. The current record reflects that after petitioner’s probation was revoked
and the Calhoun County circuit court sentenced him to prison, it also ordered him to pay restitution
as a condition of his parole. If ordered by the sentencing court, restitution is a statutorily mandated
parole condition. MCL 769.1a(11),7 MCL 780.766(11),8 and MCL 791.236(5).9 See also Mich
Admin Code, R 791.7730.

       Although petitioner paid a minimal amount toward satisfying the court-ordered restitution,
$7,886.19 remained unpaid. Petitioner’s last restitution payment was in 2002, well before the




7
  “If the defendant is . . . paroled . . . , any restitution ordered under this section shall be a condition
of that . . . parole . . . . [T]he parole board may revoke parole if the defendant fails to comply with
the order and if the defendant has not made a good faith effort to comply with the order. In
determining whether to revoke . . . parole . . . , the . . . parole board shall consider the defendant’s
employment status, earning ability, and financial resources, the willfulness of the defendant’s
failure to pay, and any other special circumstances that may have a bearing on the defendant’s
ability to pay.”
8
    See footnote 7.
9
  “The parole order shall contain a condition to pay restitution to the victim of the prisoner’s
crime . . . if the prisoner was ordered to make restitution under the William Van Regenmorter
crime victim’s rights act, . . . , or the code of criminal procedure[.]”



                                                    -9-
circuit court revoked his probation in 2004.10 Petitioner does not dispute that he failed to pay the
restitution. Instead, petitioner contends that the above-cited statutes only mandate that restitution
be a condition of parole, not that he actually fully pay the ordered restitution. In any event,
petitioner asserts that his 2007 discharge from parole demonstrates that he “faithfully performed
all of the conditions” of his parole, and, at that point, any outstanding restitution abated. MCL
791.242(1) (“If a paroled prisoner has faithfully performed all of the conditions and obligations
of parole for the period of time fixed in the order of parole, and has obeyed all of the rules and
regulations adopted by the parole board, the prisoner has served the full sentence required.
The parole board shall enter a final order of discharge and issue the paroled prisoner a certificate
of discharge.”);11 Arkin Distrib Co v Jones, 288 Mich. App. 185, 190; 792 NW2d 772 (2010)
(“Following discharge from parole, [the] defendant was no longer subject to the jurisdiction of the
Department of Corrections, and any remaining portion of [the] defendant’s sentence, including the
condition that she pay restitution, abated.”).

         The prosecutor responds that petitioner paid no restitution at all and that “[a]n order of
restitution . . . remains effective until it is satisfied in full.” MCL 769.1a(13); MCL 780.766(13).
The prosecutor maintains that “[t]he right to restitution” for crime victims is a constitutional one.
Const 1963, art 1, § 24(1), and MCL 791.236(5) mandates that a parole order includes “a condition
to pay restitution.”

        In order to demonstrate that he was entitled to restoration of his firearm rights, petitioner
bore the burden of establishing by clear and convincing evidence that he “successfully completed
all conditions of . . . parole[.]” MCL 28.424(4)(b)(iii). Petitioner acknowledges that his parole
order required him to pay restitution, MCL 791.236(5), and he paid none. Therefore, petitioner
did not successfully complete this parole condition.

        Accordingly, I agree that the circuit court erred when it granted petitioner’s petition to
restore his firearm rights.



                                                              /s/ Anica Letica




10
   The Calhoun County circuit court’s register of action reflects that in September 2017, there was
a “payment plan agreement,” indicating that petitioner was to pay $25 each month.
11
   “[T]he clear language of MCL 791.242(1) merely indicates that the parole board is compelled
to release a prisoner from parole where the prisoner has completely complied with all of the rules
and conditions imposed by the parole board for the entire duration of his parole period. The
statutory language does not otherwise place any limitations on the [Department of Corrections’]
authority to discharge a prisoner from parole.” People v Holder, 483 Mich. 168, 175; 767 NW2d
423 (2009).


                                                -10-